Beck, C. J.
This was a suit in the nature of an action of ejectment, brought by the appellee against the appellants, to recover possession of lot 3, in block No. 2, in the Leadville Improvement Company’s addition to the town of Leadville, being a subdivision of the Stevens & Leiter placer claim, designated as United States survey No. 271.
The plaintiff below alleged title by conveyance from Stevens & Leiter, who acquired title to the placer claim designated as United States survey No. 271, which includes the lot in controversy, by a patent from the United States.
The defendants in their last amended answer attempt to assail the patent upon two grounds:
First. That the land it covered was occupied and used as a town site, at and before any application made for this patent, and was reserved from sale under the mining laws of the United States.
Second. Because the patent contained' over one hundred and sixty acres of land, for two individuals, as one single placer mining claim, with one survey, one plat, one notice on the claim, and one publication in a newspaper, and only the necessary work done and improvements made requisite for a one hundred and sixty acre claim.
There were other matters of defense stated in that portion of the answer demurred to, but since they are not relied upon in this appeal it is unnecessary to state them.
The court below sustained the demurrer to the portions of the amended answer specified therein, and the defendants having elected to stand by their answer as amended, judgment was entered upon the demurrer, and a trial had as to the remaining issues, which were found in favor of the plaintiff. Upon the entry of final judgment defendants prayed this appeal.
The questions raised by the assignment of errors and discussed by counsel are identical, so far as they go, with those presented, and just decided, in Poire v. Wells.
The same patent is the subject of attack, in the same *415form of action, and upon the same grounds substantially.
The authorities, therefore, cited and relied upon in the former case equally apply to this case. The patent cannot be impeached in this action upon the grounds stated.
The judgment will be affirmed.
Affirmed.